Citation Nr: 1543143	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  05-41 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to service-connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March to November 1974.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from January and February 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO denied service connection for hammertoe deformity, flat foot, and plantar fasciitis of the right foot; hammertoe deformity, hallux valgus, flat foot, and plantar fasciitis of the left foot; depression as secondary to the aforementioned disabilities; diabetes mellitus; and peripheral neuropathy of the feet as secondary to diabetes mellitus.

In June 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing was prepared and associated with the claims file.  In August 2006, the Veteran submitted corrections to the transcript, which were incorporated into the record.

In submissions dated in August 2006 and July 2007, the Veteran and his former representative requested a Board hearing in connection with the issues then developed for appeal.  However, in subsequent submissions, they indicated that such a hearing was no longer desired.  See, e.g., VA Forms 9 (Appeal to Board of Veterans' Appeals) dated in September 2011, December 2011, and February 2013.

In a June 2007 substantive appeal, the Veteran indicated that he no longer wished to pursue his appeal with respect to service connection for diabetes mellitus.  He also clarified that he was not seeking service connection for peripheral neuropathy of the feet on the basis of exposure to herbicides; but rather on a direct basis, as due to ill-fitting shoes he was issued during service.

In April 2008, the Board dismissed the Veteran's appeal with respect to service connection for diabetes mellitus.  The remaining issues on appeal were remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After taking further action, the agency of original jurisdiction (AOJ) confirmed and continued the prior denials and returned the case to the Board.

In June 2009, the Board granted service connection for hammertoe, flat foot, and plantar fasciitis of the right foot; hammertoe, hallux valgus, flat foot, and plantar fasciitis of the left foot; and depressive disorder with dysthymia as secondary thereto.  The claim for service connection for peripheral neuropathy of the feet was again remanded to the AOJ for additional development, to include consideration of whether the peripheral neuropathy was secondary to service-connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis.

In August 2009, while the case was in remand status, the AOJ assigned a 10 percent rating for the service-connected disabilities of each foot, and a 30 percent rating for depression with dysthymia, effective March 2, 2004.  The Veteran filed a timely notice of disagreement (NOD) with respect to the rating assigned for his service-connected psychiatric disorder.  After taking further action, the AOJ, in June 2010, increased the rating for that disorder to 70 percent, effective from the date of the original award, and issued the Veteran a statement of the case (SOC) with respect to the matter of his entitlement to a still-higher rating.  The Veteran did not thereafter perfect an appeal of that issue, however; indicating in a June 2010 statement that he wished to withdraw the matter of entitlement to a greater evaluation for his psychiatric disorder and instead pursue a claim for a TDIU.

That same month, the AOJ denied the Veteran's claim for a TDIU.  He filed an NOD in July 2010, an SOC was issued in September 2011, and he perfected the appeal by filing a substantive appeal later that same month.  After taking further action, the AOJ confirmed and continued the denial of that claim, as well the claim for service connection for peripheral neuropathy of the feet, and certified both issues to the Board.

The Board notes that, in addition to the paper claims file, there are also electronic (Virtual VA and Veterans Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claims.  The electronic files contain additional evidence, including a March 2015 VA medical opinion and additional private and VA medical records, which the Board has reviewed.

The Board's present decision is limited to the matter of the Veteran's entitlement to a TDIU.  For the reasons set forth below, the matter of his entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to service-connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis, is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU is warranted where the evidence of record shows that a veteran is unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, as a result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  Provided, however, that, if there is only one such disability, the disability must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

In the present case, the Board finds that the Veteran meets the threshold requirements for a schedular award of a TDIU.  He is currently in receipt of a 70 percent disability rating for depression with dysthymia, and two separate 10 percent ratings for hallux valgus, hammertoes, flat feet, and plantar fasciitis; for a combined rating of 80 percent.  As such, the threshold criteria for a schedular award of a TDIU have been satisfied.  Id.

The Board finds, further, that the evidence supports an award of a TDIU.  The evidence reflects that the Veteran has a ninth grade education; that he attended community college or technical school for less than a year, with no degrees or certificates; that he has worked exclusively in labor occupations involving activities such as dishwashing, carpet laying, carpentry, roofing, painting, heavy equipment operation, truck driving, construction, and automotive mechanics; and that he has not had any substantive work experience since approximately 1994.

In April 2015, a certified peer-to-peer counselor opined that the Veteran's depression and associated anger issues prevented him from sustaining any form of gainful employment.  Progress notes from another therapist, dated around the same time, similarly indicate that the Veteran is incapable of work, with a Global Assessment of Functioning (GAF) score of 20.  Records from both sources reflect that the Veteran's depression is severe; that he is dysthymic, angry, hostile, and agitated; that he is jittery and worries about extremely non-significant things; that he has problems with rage; that he cannot function in a group setting; that he seems paranoid about his environment and people he comes in contact with, and is distrusting; that he withdraws; that he is unable to work well with others; that he presents as disheveled; and that he has a history of assault, although he denies current plans to harm himself or others.  Neither source suggests the presence of malingering.

The final determination with respect to a veteran's entitlement to a TDIU is an adjudicatory, and not a medical, function.  Nevertheless, the findings reflected in the April 2015 reports are highly probative.  Under the circumstances, in light of the totality of the record, and giving due consideration to the Veteran's description of the functional effects of his service-connected psychiatric impairment, together with the service-connected disabilities of his feet, as they relate to his level of education and prior occupational experience, the Board is persuaded that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).  A TDIU is therefore granted.

In arriving at this conclusion, the Board intimates no opinion, either legal or factual, as to the appropriate effective date of the award.  That matter will be addressed by the AOJ when the award is effectuated.


ORDER

A TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The record on appeal contains numerous records of the Veteran's treatment through VA medical facilities in Waco and Temple, Texas.  However, there are significant chronological gaps in the record; most notably, between July 2008 and March 2010, and between September 2010 and September 2012.  In addition, although the record contains reports of treatment the Veteran received through the VA North Texas Health Care System, to include at the VA Outpatient Clinic (OPC) in Fort Worth, Texas, dated through August 2004, the Veteran has reported receiving more recent treatment from that facility.  See, e.g., VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) dated in April 2010.  The record also reflects that the Veteran may have received relevant treatment at the VA Medical Center (VAMC) in Sheridan, Wyoming, around 1988 or 1989, followed by a 60-day stay at a "halfway house" at VA expense.  See Statement from Veteran received in June 2003.  This needs to be investigated.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The record also reflects that relevant records of private treatment may be outstanding.  Specifically, the record reflects that the Veteran received primary medical care from the H.O.P.E. Medical Clinic for a number of years subsequent to June 1998.  See VA treatment records dated in December 2002 and April 2003 (noting that the Veteran was at that time receiving medical care from the clinic).  Because the records from that facility could contain information pertinent to the issue remaining on appeal, efforts should be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

Thereafter, if the expanded record contains additional evidence that bears on the etiology of the peripheral neuropathy of the Veteran's feet, arrangements should be made to obtain further medical opinion evidence with respect to that matter.

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a release for relevant records of treatment from the H.O.P.E. Medical Clinic, dated subsequent to June 1998, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue remaining on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Take action to ensure that all relevant records of the Veteran's treatment through the VA medical facilities in Waco and Temple, Texas, are associated with the claims file-to particularly include any such records dated between July 2008 and March 2010, between September 2010 and September 2012, and after May 2013-following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

3.  Take action to ensure that all relevant records of the Veteran's treatment through the VA North Texas Health Care System, to include at the VA OPC in Fort Worth, Texas, are associated with the claims file-to particularly include any such records dated subsequent to August 2004-following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

4.  Take action to ensure that all relevant records of the Veteran's treatment through the VAMC in Sheridan, Wyoming (around 1988 or 1989), and the Veteran's subsequent 60-day stay at a "halfway house" at VA expense, are associated with the claims file, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

5.  If, as a result of the foregoing development, additional evidence is received that bears on the etiology of the peripheral neuropathy of the Veteran's feet, make arrangements to return the claims file to the VA examiner who previously evaluated the Veteran, and offered opinion with respect to the etiology of his peripheral neuropathy, in September 2009 and January 2015.

The examiner should be asked to again review the record, including any additional evidence added to the claims file since the time of the examiner's last review of the claims file in January 2015.  Thereafter, the examiner should prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the peripheral neuropathy of the Veteran's has been (a) caused or (b) aggravated by service-connected hallux valgus, hammertoes, flat feet, and/or plantar fasciitis.

If the September 2009/January 2015 examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim remaining on appeal should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


